Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to show or adequately teach 
A construction machine comprising: 
an electric motor; 
a hydraulic pump driven by the electric motor; 
a hydraulic device driven by pressurized oil delivered from the hydraulic pump; 
an electricity storage device that supplies power to the electric motor; 
an inverter provided between the electricity storage device and the electric motor to convert the power; 
a main controller that controls the hydraulic pump and the hydraulic device;
 an electricity storage device controller that controls the electricity storage device; 
an equipment controller that controls the electric motor, the inverter and the electricity storage device controller; and 
a relay connecting or disconnecting an electrical circuit to which the inverter and the electricity storage device are connected, characterized in that: 
the equipment controller and the electricity storage device controller each include an excitation current control section that controls supply and stop of an excitation current in the relay. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        a